DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that the restriction of Group II from Groups I and III, a process and an apparatus for its practice is not analyzed appropriately because the language as claimed is not properly evaluated.  This is not found persuasive because the apparatus and method as claimed, namely the apparatus being able to store dishes is not explicit but the apparatus as claimed is fully capable of doing so based on its structural features. The traversal of the restriction of groups I and III is contested also because group III purportedly is a more-specific implementation of group III, and there is overlap in subject matter between claims 1 and 15. This is not found persuasive because the inventions of group I and III have a materially different design and mode of operation in that Group I requires use of a thermoelectric module system in contrast to the compression heat pump system of Group III. These are not apparent obvious variants of one another, but rather distinct heat transfer systems. If Applicant believes these are obvious variants of one another, clarification is requested. Further, the restriction requirement clearly specified the features that are unique to each invention, which would necessarily result in unique search inquiries. While the inventions do share some common features, as claimed they are independent and distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. herein referred to as “Yoon” (USPPN 2020/0163526).
As to claim 1, Yoon discloses a dishwasher 100 including a washing tank 110, sump 111, a plurality of injection spray arms 113 with nozzles 1131 for supplying water to the tank 110 at various wash phases shown at Figures 11-12, for example. Further, circulation conduits exists coupled to sump 111 and sprayers 113 (e.g. Figs. 1, 4-6, 8-10). Water storage unit 120 includes A water inlet 121, a water outlet 122, a suction port 123, and a discharge port 125, by which water storage unit 120 is coupled to the circulation circuit, and capable of storing water therein after a first wash phase, such as pre-washing. Use of a heat exchange in the water storage unit 120 is disclosed by Yoon at Paragraphs [0085]-[0087]: heat exchanger 133 may be provided to be accommodated in the water storage unit 120. The second heat exchanger 133 may be configured as a refrigerant pipe in a circular pipe form extending in a zigzag shape or serpentine shape. Refrigerant flows into the refrigerant pipe of the second heat exchanger 133 to exchange heat with washing water or outside air stored in the water storage unit 120. Second heat exchanger 133 may be configured to be switchable to a heating mode for heating washing water and a heat recovery mode for recovering heat from washing water. Second heat exchanger 133 may heat washing water by dissipating heat from refrigerant to the washing water in the heating mode, or cool washing water by absorbing and recovering heat from the washing water to the refrigerant in the heat recovery mode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied to claims above.
As to claims 6-7, Yoon is silent regarding use of a three-way valve on the circulation circuit to divert water to the water tank or a three-way drain valve at the sump configured to receive water from the water tank. Instead, Yoon disclose multiple valving systems at water inlet valve 4382, water outlet valve 4384, sump inlet valve 5271, valve 117 and various additional conduits systems. It would have been obvious to one having ordinary skill in the art at the time of the invention to employ use of three-way valves to reduce the number of valving and conduits used in Yoon. Such a simplified valving system creates less valve locations, and therefore reduces the possible locations for leaks. This design is also cost effective in that it reduces conduits and additional single valves utilized.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record Yoon fails to teach or disclose the claimed features of claim 2 which recite: the thermoelectric module system includes: a supply heat transfer block attached to the supply side and structured to interface with the stored water in the water tank, and an output heat transfer block attached to the output side and structured to interface with the circulated water in the circulation circuit. In Yoon, there does not appear to be a transfer block of aluminum or other materials. Claims 3-5 depend on claim 1, and are objected to for the same reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711